Title: From Alexander Hamilton to Samuel Broome, [16 August 1788]
From: Hamilton, Alexander
To: Broome, Samuel


[New York, August 16, 1788]
Dear Sir
I have this moment received your letter of the thirteenth instant, and am sorry that the rules of propriety in respect to my situation, as a member of Congress, will not permit my acting in the capacity you wish.
My situation for some time past has prevented my acknowleging one or two of your favors, which have been duly handed to me. I recollect that one of them contains an inquiry concerning your son, to which you will naturally desire an answer. My public avocations for some time past, have put it out of my power to ascertain the progress he has made, though I expect when I shall be enough disengaged to examine, to find it a good one. It cannot fail to be so, if his diligence has been equal to his capacity. I shall shortly write you further on the subject.
with great esteem I remain Sir Your obdt. Servt.
New York 16 August 1788
Mr Samuel Broome
 